United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1362
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

   Charles Milton Bowers, also known as Timothy Jackson, also known as Tim
                    Johnson, also known as John Thomason

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                         Submitted: November 16, 2016
                             Filed: March 2, 2017
                                [Unpublished]
                                ____________

Before RILEY, Chief Judge, WOLLMAN and KELLY, Circuit Judges.
                             ____________

PER CURIAM.

      Charles Milton Bowers appeals the district court’s1 denial of his motion to
suppress evidence. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
       On May 28, 2014, Officer Mark Fitzgerald, a Columbia, Missouri, police
officer, stopped a car driven by Bowers because it had a taillight that, when lit,
emitted both white and red light. During a consensual search of the car, Officer
Fitzgerald found small baggies containing cocaine base and marijuana. Bowers was
subsequently indicted for possession of cocaine base with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1).

       Bowers moved to suppress the drugs found in his car, challenging the
lawfulness of the traffic stop. Bowers admitted his taillight showed some white light
when lit but asserted that was not against Missouri law. At the suppression hearing,
Officer Fitzgerald testified to his understanding that a taillight emitting any white
light violated Missouri Revised Statute § 307.075(1), which requires that “[e]very
motor vehicle . . . shall be equipped with at least two rear lamps, . . . which when
lighted will exhibit a red light plainly visible from a distance of five hundred feet to
the rear.” Section 307.075(4) provides that whoever “knowingly operates a motor
vehicle without the lamps required in this section in operable condition is guilty of
an infraction.”

       The magistrate judge2 recommended denying the motion to suppress,
concluding that Officer Fitzgerald could have reasonably believed that having a
taillight that emitted any white light violated § 307.075. After independently
reviewing the record, the district court adopted the magistrate judge’s
recommendation and denied the motion to suppress. Bowers pleaded guilty pursuant
to a conditional plea agreement that preserved his right to appeal the denial of his
motion to suppress.



      2
      The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri.

                                          -2-
       On appeal, Bowers renews his argument that the traffic stop was not lawful.
In reviewing the denial of a motion to suppress evidence, we review the district
court’s findings of fact for clear error and its ultimate conclusion de novo. United
States v. Williams, 777 F.3d 1013, 1015 (8th Cir. 2015). “Any traffic violation,
regardless of its perceived severity, provides an officer with probable cause to stop
the driver, but the officer must have an objectively reasonable basis for believing that
the driver has committed a violation.” United States v. Walker, 840 F.3d 477, 483
(8th Cir. 2016).

       Bowers argues § 307.075 does not prohibit the emission of any white light
from a taillight lens. Rather, according to Bowers, all the statute requires is that a
driver have two taillights in “operable condition” that exhibit a red light “plainly
visible” from up to 500 feet away. So long as the white light does not overpower the
red light, it does not violate § 307.075, and therefore Officer Fitzgerald’s
understanding of § 307.075 was not objectively reasonable. The government
counters that the statute reasonably can be read to prohibit a range of defects,
including a taillight like Bowers’ where the red light is still visible. The government
asserts that Officer Fitzgerald’s understanding that a taillight that emits any white
light violates the statute is just as reasonable as Bowers’ suggestion that the statute
only prohibits white light that overwhelms the red light.

       The Supreme Court of Missouri has not addressed whether a taillight that emits
some white along with red light violates § 307.075. Nonetheless, we need not decide
this issue because reasonable suspicion can be based on an objectively reasonable
mistake of law. See Heien v. North Carolina, 135 S. Ct. 530, 536 (2014); United
States v. Gaffney, 789 F.3d 866, 868 (8th Cir. 2015). While we agree that Bowers’
reading of § 307.075 is reasonable, we likewise conclude the government’s reading
of the statute is reasonable. And although no Missouri appellate court has ruled
definitively on this issue, at least one case suggests that Officer Fitzgerald’s
understanding of § 307.075 was reasonable. See Kienzle v. Dir. of Revenue, 944

                                          -3-
S.W.2d 326, 328 (Mo. Ct. App. 1997) (holding traffic stop justified in part because
the defendant’s “broken right taillight, with the ‘white light’ shining through [was]
an apparent violation of § 307.075”). Therefore, we conclude that it was objectively
reasonable for Officer Fitzgerald to think that a taillight emitting white light violated
§ 307.075 and the traffic stop was lawful.

      The judgment is affirmed.
                     ______________________________




                                          -4-